Citation Nr: 1528311	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-06 854	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	North Dakota Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Fargo, North Dakota, RO.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

At the June 2014 Board hearing, the Veteran testified that the disabilities for which he seeks service connection aggravate one another and are also aggravated by disabilities for which he is already service connected.  Accordingly, the original claim of service connection for a left shoulder disability has been recharacterized to consider secondary service connection.  As the Board is granting the Veteran's request to reopen claims of service connection for a back disability and a right knee disability, those claims will be recharacterized to include secondary service connection on remand.

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to service connection for a psychiatric disorder due to service-connected disabilities were raised by the Veteran during his June 2014 Board hearing, but these two issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claims for service connection for a back disability and a right knee disability, as well as the original claim of service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back disability was initially denied in a February 2007 rating decision on the basis that the condition was neither incurred in nor caused by active military service.  The Veteran did not appeal this decision.  

2.  Evidence received since the February 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a back disability.

3.  Service connection for residuals of a right knee disability was initially denied in a February 2007 rating decision on the basis that the condition was neither incurred in nor caused by active military service.  The Veteran did not appeal this decision.  

4.  Evidence received since the February 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a right knee disability.

CONCLUSIONS OF LAW

1.  The February 2007 rating decision, which denied the Veteran's claims of service connection for a back disability and residuals of a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Framework for New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2014); Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 
Analysis of the Back Disability Claim

Service connection for a back disability was denied in a February 2007 rating decision on the basis that the condition was neither incurred in nor caused by active military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the prior denial, the Veteran appeared at a June 2014 Board hearing and testified that while deployed to Iraq he fell approximately ten feet from the top of a sand burn and landed on his back.  He stated that his back has bothered him ever since.  He stated that he did not seek treatment at the time because they only had a sick facility on camp, so he would not have been able to receive the treatment he needed, and because he wanted to complete his tour.

As these lay statements were not before VA at the time of the February 2007 denial, they are new.  As these statements provide evidence of an in-service incurrence of his back disability, they are also material.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the February 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of entitlement to service connection for a back disability is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis of the Right Knee Disability Claim

Service connection for residuals of a right knee disability was denied in a February 2007 rating decision on the basis that there was no clinically diagnosed knee disability.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the prior denial, the Veteran submitted an October 2013 magnetic resonance imaging (MRI) study that demonstrated right knee edema, a possible patellar tracking abnormality, and a possible mild anterior cruciate ligament (ACL) sprain.

As this medical evidence was not before VA at the time of the February 2007 denial, it is new.  As it demonstrates that the Veteran has recurrent symptoms of a disability and abnormal MRI results, it is also material.  Additionally, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 513.

Therefore, the Board finds that the evidence received since the February 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of entitlement to service connection for a right knee disability is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for a back disability is reopened; to this limited extent only, the appeal is granted.

The claim of entitlement to service connection for a right knee disability is reopened; to this limited extent only, the appeal is granted.

REMAND

The Veteran seeks service connection for a back disability, a right knee disability, and a left shoulder disability.

During the June 2014 Board hearing, the Veteran raised the theory of secondary service connection for these claims.  He testified that each of these disabilities is aggravated by the other and by his service-connected disabilities.  He stated that the aggravation results from having to shift his weight to favor another body part.  The Board notes that the Veteran's allegations do find some support in a January 2007 VA medical examination which documented that the Veteran has an antalgic gait.  Accordingly, the Board finds that there is competent evidence that the disabilities may be interrelated.  A new VA examination is needed to determine the nature and etiology of these disabilities.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should also be sent notice of the evidence necessary to establish service connection on a secondary basis, pursuant to 38 C.F.R. § 3.310.

Additionally, in July 2011 the Veteran applied for vocational rehabilitation but it is unclear whether he participated in this program.  On remand, his vocational rehabilitation folder, as well as any other outstanding VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send notice to the Veteran of the evidence necessary to establish service connection on a secondary basis, pursuant to 38 C.F.R. § 3.310.  The Veteran should be afforded an appropriate period to respond.

2.  Obtain any outstanding VA treatment records.

3.  Obtain any and all VA vocational rehabilitation training and education records pertaining to the Veteran.  All efforts to obtain these records should be fully documented, and a negative response should be provided if no records exist.  The Veteran should also be notified if these records do not exist and/or are unobtainable pursuant to 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his back, right knee, and left shoulder disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine the current nature of the Veteran's back, right knee, and left shoulder disabilities.  If a particular disability is ruled out, the examiner should provide a thorough explanation, including a discussion of any contradictory diagnoses and findings.

Thereafter, for each disability of the back, right knee, and left shoulder, the examiner is to answer:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability was incurred in or is otherwise related to his active military service?

B)  If it is not, is it at least as likely as not that the Veteran's disability was proximately caused or aggravated by his other injuries, to include his service-connected disabilities?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of any diagnosed back, right knee, or left shoulder disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed disability prior to aggravation.

The relevant lay evidence of record, including the Veteran and his spouse's statements, should be considered and discussed.  The Board finds the Veteran to be credible; a rationale based solely upon a lack of documentation of an injury in the Veteran's service treatment records will not suffice.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


